[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                               APR 21, 2010
                             No. 09-13108                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                   D. C. Docket No. 08-22074-CV-JLK

MARK STAMMEL,


                                                           Plaintiff-Appellant,

                                  versus

ACE AMERICAN INSURANCE COMPANY,
a foreign corporation,
TOTAL DOLLAR MANAGEMENT EFFORT, LTD.,
a foreign corporation,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 21, 2010)

Before BLACK, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Mark Stammel appeals an adverse Summary Judgment in favor of Ace

American Insurance Company which had denied coverage to Stammel for the total

loss by fire and the sinking of his yacht. At the time of the casualty, the vessel was

insured by ACE, which denied coverage because the vessel was not equipped with

an automatic fire extinguishing system in the engine pursuant to the following

policy provision:

      FIRE EXTINGUISHING AGREEMENT
      You agree that your yacht is equipped with a built-in and
      automatic system of fire extinguishing apparatus, properly
      installed in the engine room and maintained in good and
      efficient working order.

      On appeal, Stammel argues: (1) that ACE is precluded from applying this

provision because the parties previously agreed that the Vessel was equipped

with an automatic system of fire extinguishing apparatus; (2) that the phrase

“automatic system of fire extinguishing apparatus” is ambiguous; and (3) ACE is

estopped from denying coverage because ACE knew the specific type of fire

equipment on board prior to binding coverage, never objected, and issued

insurance nevertheless.

      Having reviewed the record and considered the argument of the parties, we

find no reversible error in the district court’s conclusion that the Fire Extinguishing



                                           2
Agreement was not ambiguous, reasoning that the word “automatic” means

“without human intervention” and Stammel did not comply with the condition of

the policy as the system on his yacht required human activation.

      AFFIRMED




                                         3